PER CURIAM.
Appellant seeks reversal of a judgment of conviction and sentence based upon a jury verdict finding him guilty of murder, with a recommendation of mercy. Appellant contends, among other things, that the evidence is insufficient to sustain the jury’s verdict and that throughout the proceedings from the moment of his arrest until the conclusion of the trial he was deprived *291of valuable rights guaranteed to him under both the federal and state constitutions.
We have read and given careful consideration to the briefs and record of the proceedings filed herein. It is our view that appellant has failed to demonstrate the occurrence of prejudicial error, so the judgment appealed herein is affirmed.
SPECTOR, C. J., and WIGGINTON and JOHNSON, JJ., concur.